Defendant was convicted of the crime of keeping a disorderly house and the judgment has been reversed as matter of law. The proof of guilt is complete and we are of the opinion that the point upon which the judgment was reversed is not present.
The chief of police testified that defendant had admitted to him and to the district attorney that she had been previously convicted of maintaining a disorderly house on the same premises. Objection was made to the question asked of this witness but the answer was given before the objection could be completed and defendant's counsel asked to have the answer stricken out. The motion was denied and exception duly noted. The *Page 67 
district attorney in his summation twice referred to defendant's admission, but the trial judge in his charge admonished the jury that the admission should be disregarded "as no evidence in the case." If the testimony had been stricken out when the motion was made, no error could be alleged. The admonition to disregard that statement as no evidence in the case is the exact equivalent of the granting of a motion to strike out. It could not have any greater or less effect.
The judgment of the Appellate Division should be reversed and that of the County Court affirmed.
CARDOZO, Ch. J., POUND, CRANE, LEHMAN, KELLOGG and HUBBS, JJ., concur.
Judgment accordingly.